NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                             FOR THE NINTH CIRCUIT                             DEC 11 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

RONG HE,                                         No. 11-73038

              Petitioner,                        Agency No. A099-460-081

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 9, 2014**
                                Pasadena, California

Before: SILVERMAN and BEA, Circuit Judges, and BELL, District Judge.***

       Rong He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing her appeal from an immigration judge’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Robert Holmes Bell, District Judge for the U.S.
District Court for the Western District of Michigan, sitting by designation.
decision denying her application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the Real ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We deny the petition for review.

      The agency found He not credible based on discrepancies in her testimony

and supporting documents and because it found her travels implausible given her

account of her release from detention. The record does not compel a contrary

conclusion. See id. at 1048 (adverse credibility finding reasonable under totality of

the circumstances); Wang v. INS, 352 F.3d 1250, 1257-58 (9th Cir. 2003)

(inconsistencies between testimonial and documentary evidence); Don v. Gonzales,

476 F.3d 738, 743 (9th Cir. 2007) (implausibility of fear of authorities). Further,

the agency was not compelled to accept He’s explanations. See Zamanov v.

Holder, 649 F.3d 969, 974 (9th Cir. 2011). Finally, contrary to He’s contention,

the IJ considered her explanations. Accordingly, in the absence of credible

testimony, we deny the petition as to He’s asylum and withholding of removal

claims. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2